Douglas, J.
The case before this court presents three issues. The first two involve the enforceability of setoff and anti-stacking provisions under the underinsured motorist coverage. For these provisions to be enforced, they must be clear, conspicuous and unambiguous. See Karabin v. State Automobile Mut. Ins. Co. (1984), 10 Ohio St. 3d 163, 10 OBR 497, 462 N.E. 2d 403. While reasonable minds might differ on whether the setoff and anti-stacking language in the Woods’ policy is clear and unambiguous,2 we never*88theless affirm, without further comment, the judgments of the court of appeals and trial court on these questions.
The additional difficult issue before this court is whether the survivors of an insured decedent have one collective claim for wrongful death or whether each such survivor has a separate claim. We hold that each survivor has a separate claim and that all the separate claims may not be combined and limited to the single person limit of liability in the insured’s underinsured motorist provision.
Any discussion of whether survivors of an insured have separate claims against the decedent’s insurer for wrongful death must refer to R.C. 2125.01 and 2125.02, as well as R.C. 3937.18.
R.C. 2125.01 provides in pertinent' part: “When the death of a person is caused by wrongful act, neglect, or default which would have entitled the party injured to maintain an action and *89recover damages if death had not ensued, the person who would have been liable if death had not ensued * * * shall be liable to an action for damages, notwithstanding the death of the person injured * *
R.C. 2125.02(A)(1) mandates that “[a]n action for wrongful death shall be brought in the name of the personal representative of the decedent for the exclusive benefit of the surviving spouse, the children, and the parents of the decedent, all of whom are rebuttably presumed to have suffered damages by reason of the wrongful death, and for the exclusive benefit of the other next of kin of the decedent.”
R.C. 3937.18 provides in relevant part:
“(A) No automobile liability or motor vehicle liability policy of insurance insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state unless both of the following are provided:
“(1) Uninsured motorist coverage, which shall be in an amount of coverage equivalent to the automobile liability or motor vehicle liability coverage and shall provide protection for bodily injury or death under provisions approved by the superintendent of insurance, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom;
“(2) Underinsured motorist coverage, which shall be in an amount of coverage equivalent to the automobile liability or motor vehicle liability coverage and shall provide protection for an insured against loss for bodily injury, sickness, or disease, including death, where the limits of coverage available for payment to the insured under all bodily injury liability bonds and insurance policies covering persons liable to the insured are less than the limits for the insured’s uninsured motorist coverage at the time of the accident. The limits of liability for an insurer providing underinsured motorist coverage shall be the limits of such coverage, less those amounts actually recovered under all applicable bodily injury liability bonds and insurance policies covering persons liable to the insured.
“(B) Coverages offered under division (A) of this section shall be written for the same limits of liability. No change shall be made in the limits of one of these coverages without an equivalent change in the limits of the other coverage.”
It is clear from the provisions of R.C. 2125.02, quoted supra, that in a wrongful death action, the surviving spouse and the children of the decedent have the right to recover damages suffered by reason of the wrongful death, even though the action must be brought in the name of the personal representative of the decedent. This court, through Justice Wright writing for the majority, has held that “[ajccording to the language of the uninsured motorist statute, this mandated coverage is * * for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of bodily injury, sickness, or disease, including death, resulting therefrom.’ R.C. 3937.18(A)(1). (Emphasis added.) Therefore, it is clear that it was the intention of the General Assembly in requiring insurance companies to pro*90vide uninsured coverage that recovery be had for wrongful death.” In re Estate of Reeck (1986), 21 Ohio St. 3d 126, 128, 21 OBR 429, 431, 488 N.E. 2d 195, 197. Of course, this same reasoning also applies to underinsured motorist coverage.
In holding that the surviving spouse and children herein each has a separate claim for damages suffered by reason of the wrongful death, we find support in our recent decision in Reeck, supra. In Reeck, the surviving spouse, as executrix of the decedent’s estate, executed a settlement with the decedent’s insurer under the uninsured motorist provision wherein she would receive the proceeds of the settlement. This court held that the decedent’s daughter had a claim to the proceeds of the settlement pursuant to R.C. 2125.02. This claim was considered to be separate and distinct from the claim of the estate.
Our conclusion that the persons mentioned in R.C. 2125.02 have separate claims for damages emanates from the language of the statute itself. R.C. 2125.02 states that the surviving spouse, the children, and the parents of the decedent are “all * * * rebuttably presumed to have suffered damages by reason of the wrongful death * * Since each of these persons is presumed to have suffered damages resulting from the death, it logically follows that each such person has a compensable claim. Therefore, absent authorization allowing these separate claims to be treated as a single combined claim for purposes of underinsured motorist coverage, the persons entitled to recover under R.C. 2125.02 have separate and distinct claims.
Appellee argues that the policy language permits appellee to restrict recovery for the wrongful death of Gina Wood to the per-person limitation of $100,000 regardless of the number of statutory beneficiaries who are also covered persons under the policy. Appellants contend that each of the survivors has a separate claim for wrongful death and that each claim has a maximum coverage of $100,000 up to a total limitation of $300,000.
We find that the claims cannot be limited in the manner proposed by appellee because doing so would significantly frustrate the purposes of R.C. 3937.18. “Any contractual restriction on the coverage mandated by R.C. 3937.18 must comply with the purpose of this statute. * * *” Ady v. West American Ins. Co. (1982), 69 Ohio St. 2d 593, 23 O.O. 3d 495, 433 N.E. 2d 547, syllabus. As indicated supra, R.C. 3937.18 mandates coverage for wrongful death. Reeck, supra, at 128, 21 OBR at 431, 488 N.E. 2d at 197. Nowhere in R.C. 3937.18 is authority granted to limit claims for wrongful death to a single person limit of liability. This is an important indicator of legislative intent because the statute expressly allows insurance companies to include policy provisions that grant the insurer the right of setoff3 and prohibit stacking of insurance coverages.4 When viewed in light of R.C. 2125.02, which *91grants the persons described therein separate claims for damages resulting from wrongful death, appellee’s attempt to limit coverage to a single person limit of liability without any statutory authority to do so must be seen as clearly frustrating the purposes of R.C. 3937.18.
At this juncture, it is important to note the practical effect of appellee’s right of setoff. Appellants apparently collected $100,000 from the tortfeasor’s insurance carrier. Pursuant to statute and Professionals’ policy provision, this amount is set off from the amount that may be recovered from appellee. If appellee’s single person limit of liability position were to prevail, the setoff provision would allow appellee to avoid paying anything to its own insured. The $100,000 collected from the tortfeasor’s insurer would be set off against the $100,000 single person limit of liability, thereby relieving appellee of any duty to its own insured notwithstanding that premiums have been paid for underinsured motorist coverage.
Two other arguments need to be addressed. It is contended that the wrongful death statute, and specifically R.C. 2125.02, could be used, under today’s decision, to permit recovery by persons who are not in any way contractually in privity with an underinsured carrier. This, of course, is not the case. Only ah insured under the underinsured motorist provision can recover under the policy for injury or wrongful death. Appellee, herein, does not dispute that James, Jessica and Carrie Wood are all covered persons under the policy.
Finally, the argument is made that our recent decision in Dues v. Hodge (1988), 36 Ohio St. 3d 46, 521 N.E. 2d 789, is somehow controlling. To so argue is to completely miss the point of Dues, which is easily distinguishable.
Paragraph two of the syllabus in Dues states that “[a]n insurance policy provision that limits recovery for all causes of action arising out of bodily injury to one person to a single limit of liability is a valid restriction of uninsured motorist coverage.” The distinction is that Dues concerned bodily injury while this case concerns wrongful death, for which each survivor is statutorily afforded a separate claim for damages. For this reason, the holding of Dues has no application to this case.
Accordingly, we hold that each person entitled to recover damages pursuant to R.C. 2125.02 for wrongful death, and who is an insured under an underinsured motorist provision of an insurance policy, has a separate claim and such separate claims may not be made subject to the single person limit of liability in the underinsured motorist provision.
For the foregoing reasons, the judgment of the court of appeals is affirmed in part, reversed in part, and the cause is remanded to the trial court for further proceedings consistent with this opinion.

Judgment affirmed in part, reversed in part, and came remanded.

Sweeney, Locher and H. Brown, JJ., concur.
Moyer, C.J., Holmes and Wright, JJ., concur in part and dissent in part.

 The court of appeals concluded that the policy language considered underinsured motorists as a subgroup of uninsured motorists. The pertinent policy language states*
“UNINSURED MOTORISTS COVERAGE
“Part C is amended as follows:
“A. The first paragraph of the Insuring Agreement is replaced by the following:
*88“We will pay damages which a covered person is legally entitled to recover from the owner or operator of an uninsured motor vehicle because of bodily injury caused by an accident. The owner’s or operator’s liability for these damages must arise out of the ownership, maintenance or use of the uninsured motor vehicle. We will pay under this coverage only after the limits of liability under any applicable bodily injury liability bonds or policies have been exhausted by payment of judgments or settlements.
“B. Part 2. of the definition of ‘uninsured motor vehicle’ is replaced by the following:
“ ‘Uninsured Motor Vehicle’ means a land motor vehicle or trailer of any type:
“2. To which a bodily injury liability bond or policy applies at the time of the accident. In this case its limit for bodily injury liability must be less than the limit of liability for this coverage.
“C. Exclusion A.l. does not apply.
“D. The Limit of Liability provision is replaced by the following:
“LIMIT OF LIABILITY
“The Limit of Liability shown in the Declarations for this coverage is our maximum limit of liability for all damages resulting from any one accident. This is the most we will pay regardless of the number of: -
“1. Covered persons;
“2. Claims made;
“3. Vehicles or premiums shown in the Declarations; or
“4. Vehicles involved in the accident.
“Except with respect to coverage under paragraph 2. of the definition of underinsured motor vehicle, any amounts otherwise payable for damages under this coverage shall be reduced by all sums paid because of bodily injury by or on behalf of persons or organizations who may be legally responsible. This includes all sums paid under Part A of this policy.
“With respect to coverage under paragraph 2. of the definition of uninsured motor vehicle, the limit of liability shall be reduced by all sums paid because of bodily injury by or on behalf of persons or organizations who may be legally responsible. This includes all sums paid under Part A of this policy.
“Any payment under this coverage will reduce any amount that person is entitled to recover for the same damages under Part A of the policy.
“3. The Other Insurance Provision is replaced by the following:
“OTHER INSURANCE
“If there is other applicable similar insurance we will pay only our share of the loss. Our share is the proportion that our limit of liability bears to the total of all applicable limits.
“If this policy and any other policy providing similar insurance apply to the same accident, the maximum limit of liability under all the policies shall be the highest applicable limit of liability under any policy. However, any insurance we provide with respect to a vehicle you do not own shall be excess over any other collectible insurance.”


 R.C. 3937.18(A)(2) in part provides:
“* * * The limits of liability for an insurer providing underinsured motorist coverage shall be the limits of such coverage, less those amounts actually recovered under all applicable bodily injury liability bonds and insurance policies covering persons liable to the insured.’’ (Emphasis added.)


 R.C. 3937.18(G) provides:
“Any automobile liability or motor vehicle liability policy of insurance that includes coverages offered under division (A) of this section may include terms and conditions that preclude stacking of such coverages.”